PER CURIAM.
David James Barror (“Barror”) appeals the final administrative order entered by the Department of Financial Services revoking his general insurance license. Bar-ror has been licensed as a general lines insurance agent since August 5, 2008. One of the issues Barror raises centers on his contention' that reversal is required because there are disputed issues of material fact entitling him to a hearing under section 120.57(1), Florida Statutes (2015). *598Based on the unique facts and circumstances of this particular case, we agree. We, therefore, reverse the order under review and remand this case for a hearing under section 120.57(1), Florida Statutes (2015). As to all other issues Barror raises, we affirm without further discussion.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA and EDWARDS, JJ., and BLACKWELL, A.L., Associate Judge, concur.